CONCURS, BUT WRITES SEPARATELY, SAYING:
 {¶ 73} Although I agree with the majority in regard to the first and second assignments of error, I write separately to dispel any impression that I necessarily agree that cannabis-induced psychosis is a valid diagnosis generally recognized by mental health professionals. However, as Latham failed to object to Dr. Noffsinger's testimony that his psychotic episode on September 7, 2006, "flowed from the voluntary use of marijuana[,]" that issue is not properly before this Court. *Page 1